DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/20/2021.  Claims 1-16 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,555,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of  "transmitting the status PDU to the transmitting apparatus, wherein the status PDU includes an extension bit 1 (E1) field indicating whether a negative acknowledgement sequence number (NACK_SN) field, an E1 field, an extension bit 2 (E2) field and an extension bit 3 (E3) field follow, wherein the NACK_SN field includes a first sequence number (SN) of an RLC data unit identified as lost, the E2 field indicates whether a segment offset (SO) start field and an SO end field follow, the E3 field indicates whether a NACK_range field follows, and the NACK_range field includes a number of consecutively lost RLC data units starting from and including the first SN, and wherein a first reserved (R) field is placed immediately after the E1 field and an octet including the first R field is byte aligned based on the first R field," as recited in group claims 1-12; and "receive, from the receiving apparatus via the transceiver, a status PDU generated based on the RLC PDU, wherein the status PDU includes an extension bit 1 (E1) field indicating whether a negative acknowledgement sequence number (NACK_SN) field, an E1 field, an extension bit 2 (E2) field and an extension bit 3 (E3) field follow, wherein the NACK_SN field includes a first sequence number (SN) of an RLC data unit identified as lost, the E2 field indicates whether a segment offset (SO) start field and an SO end field follow, the E3 field indicates whether a NACK_range field follows, and the NACK_range field includes a number of consecutively lost RLC data units starting from and including the first SN, and wherein a first reserved (R) field is placed immediately after the E1 field and an octet including the first R field is byte aligned based on the first R field," as recited in group claims 13-16,  structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 29, 2021